Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 1 of 9




                Exhibit E
Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 2 of 9




  GRe                         LUTIONS
                                A member of the   PDCI Group




PROPOSAL TO APPLE BANK FOR SAVINGS
FOR BSA/AM L/OFAC RISK ASSESSMENTS
   Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 3 of 9




                          GReLUTIONS

December 4, 2015

Connie L. Moyer, Esq., CAMS
First Vice President, BSA Officer
Apple Bank for Savings
122 E. 42nd Street
New York, NY 10168

Dear Ms. Moyer,

We are pleased to have this opportunity to provide Apple Bank for Savings (the "Bank") a proposal to
perform a BSA/AML/OFAC Risk Assessments. We want to assure you that GRC Solutions is an excellent
fit for this project due to our extensive experience in facilitating, forming, and assessing enterprise-wide
products/services-specific BSA/AML and OFAC Risk Assessment as they apply to banks and the
products/services offered by such institutions. This proposal reflects our experience and the efficiency
in which we can perform the engagement.

Upon review of our proposal, feel welcome to call and discuss the engagement. We can be reached at
855-86C-4777. Thank you for considering GRC Solutions for this important effort.

Regards,


Ted Kawoczka
Managing Director
t kawoczka@grcrisksolutions.com




           33 Wood Ave South, Suite 600, Iselin NJ 08830 • (o) 855.860.4777 • (f) 732.651.1195
                                      www.grcrisksolutions.com
Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 4 of 9
Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 5 of 9
Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 6 of 9
  Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 7 of 9




    Re        LUTIONS



A dditional Activity Assumptions




                                   6
   Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 8 of 9




Protection of Client Customer Information

Pursuant to the Interagency Privacy of Consumer Financial Information Regulations and the Interagency
Guidelines Establishing Standards for Safeguarding Customer Information, all data and information
relating to our client's customers provided to GRC Solutions, LLC ("GRC") Including any nonpublic
personal information ("client customer information"), is treated confidentially and safeguarded by GRC.
GRC does not disclose or use any such client customer information except as necessary to carry out the
services for which GRC has been engaged or as required by applicable law.

GRC safeguards any client customer information through appropriate measures designed to ensure the
security and confidentiality of the information; protect against any anticipated threats or hazards to the
security or integrity of the information; and protect against unauthorized access or use of the
Information that could result in substantial harm or inconvenience to a customer.

GRC employees are held to the highest standards of maintaining the confidentiality of all the
information provided by our clients, including client customer information. GRC employees are
instructed to not discuss information provided by our clients with any outside party, and to discuss such
information with other GRC employees only on a bona fide, business-related, need-to-know basis. In
          GRC employees are instructed to make every reasonable effort to ensure that all confidential
client materials and records are kept under proper physical safeguards and are not seen by
unauthorized persons. In addition, all GRC employees are subjected to a thorough background check
prior to employment. Such a review, amongst other things, looks for potential credit and criminal issues
that need to be addressed and evaluated as a condition for employment at GRC.

Any claim for consequential damages arising from errors or omissions and negligence on our part cannot
exceed the total fees relating to the engagement as specified in this letter and is subject to the coverage
arid recovery under our liability insurance policy. We will act in good faith in processing any such claim.
The Firm currently maintains a minimum of $1,000,000 in errors and omissions aggregate liability
coverage.

Any dispute that may arise regarding the meaning, performance, or enforcement of this engagement
will be submitted to mediation upon the written request of any party to this engagement. All mediation
initiated as a result of this engagement shall be administered by and follows the rules as set forth by the
American Arbitration Association ("MA") unless otherwise mutually agreed upon by the parties. The
result of this mediation shall be binding upon both parties. Costs of any mediation proceeding shall be
shared equally by both parties.




                                                     7
   Case 1:20-cv-06985-LTS-SLC Document 42-5 Filed 12/04/20 Page 9 of 9




Summary

We are committed to working closely with the Bank to provide the outstanding service and
communication you need. We can be flexible in customizing our services to accommodate the exact
needs of the Bank. All significant terms and conditions are specified in this proposal.

We are very enthusiastic about this engagement and are committed to rendering high quality and
r esponsive service. If we can provide any more information or answer any questions we will be happy
Lo do so. We look forward to serving your needs.

Very truly yours,


Ci3RC Solutions, LLC


Return to: GRC Solutions
           33 Wood Avenue South
           Suite 600
           Iselin, NJ 08830
           (855) 860-4777

This proposal sets forth the understanding of Apple Bank for Savings with respect to the performance of
a B.SA/AlvitIOFAC Risk Assessments. The terms and conditions as stipulated herein are valid for a period

                                                           F&K-
of thirt -.ys from the date of this proposal.
                                                                         6      c--
Authorized Signature
                                                                               v 4Lt.,c„
   C.,14.-4ci
Title
              c 6
           le ;                                                              2j_„Jie,cr          f
             2- I
Date
                         cl o gee f e
Billing Contact (please print)
                                    r &nk.
                                                                                     (-1v--43
        E 1-(1."4       '4 CI Qt-e t
                        1                 1044%
Billing Email Address




                                                    8
